DETAILED ACTION
The following claims are pending in this office action: 1-9
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/06/2019 is accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 12/06/2019 is attached to the instant Office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 9 does not fall within at least one of the four categories of patent eligible subject matter because, using the broadest reasonable interpretation, the claims are directed to software and signals per se.  Claims 9 recites a computer program comprising computer readable instructions.  The limitations in the claim do not disclose that the computer program product is stored in a non-transitory medium or has any physical or tangible form.  For example, page 9 ln. 20-21, described embodiments may be implemented in any suitable form including hardware, software, firmware or any combination of these.  Nothing limits the computer program to be a signal or other non-physical medium that configures a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7-8  are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 7-8 recites the limitation “a physical attack” (claim 4, ln. 23; claim 7, ln. 1; and claim 8, ln. 5). It is unclear if “a physical attack” is referring to the prior instance of “a physical attack” (claim 3, ln. 19 for claim 4; and claim 5, ln. 1 for claims 7 and 8) or if it is a new instance of physical attack.   Examiner suggests changing “a physical attack” to “the physical attack”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh et al.  (US Pub. 2009/0300312) (hereinafter “Handschuh”) in view of Trikalinou (US Pub. 2018/0089425) (hereinafter “Trikalinou”).

As per claim 1, Handschuh teaches an integrated circuit, ([Handschuh, para. 0061] a single integrated-circuit chip/single die [integrated circuit]) comprising: a processing region configured to run one instruction from a plurality of instructions; ([para. 0061; para. 0048] the circuit includes a processor that executes commands [a plurality of instructions], and generate a particular command such as a reset command [one instruction])
a first temperature measuring region ([Handschuh, [para. 0049] the circuit incudes a sensor component that senses [measures] temperature) configured to measure a first temperature  within the integrated circuit ([para. 0049] the sensor measures security-related attributes such as temperature associated with the memory component in response to a hacker accessing secure data on the secure memory component [a secure function]) in response to the processing region running the one instruction; ([para. 0036; para. 0048; para. 0049] the processor controls the flow of information to and from the secure memory; and receives indication when secure functions associated with the memory component is completed so the measurement of the temperature in response to the processor running an instruction)
Handschuh alone does not clearly teach the processing region being configured to compare the measured first temperature with a predefined temperature at the first temperature measuring region when the processing region runs the one instruction and to trigger an event when the measured first temperature exceeds the predefined temperature by a threshold value. (However, see para. 0069: the security component detects a variance in temperature level [a threshold] associated with the memory component [at the first temperature measuring region] based on current [a first temperature at the first 
However, Trikalinou teaches the processing region being configured to compare ([Trikalinou, para. 0029; para. 0034] the CPU/application processor [the processor region] detects and compares the thermal information) the measured first temperature ([para. 0066] the calculation circuit determines current temperature [first measured temperature) with a predefined temperature ([para. 0066] the calculation circuit determines the rate of change by comparing the current temperature with a prior temperature [a predefined temperature]) at the first temperature measuring region ([para. 0066] the current temperature and prior temperature is the temperature of the system memory [first temperature measuring region])  when the processing region runs the one instruction ([para. 0003; para. 0040-0041; para. 0056] the application processor performs computing operations for the device including retrieving data from memory during an attack on the memory) and to trigger an event when the measured first temperature exceeds the predefined temperature by a threshold value.  ([para. 0046] when the rate of temperature [the measured first temperature minus the predefined temperature: see para. 0016] exceeds by a threshold value, at least one protection measure [an event] is performed [triggered])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Handschuh with the teachings of Trikalinou to include the processing region being configured to compare the measured first temperature with a predefined temperature at the first temperature measuring region when the processing region runs the one instruction and to trigger an event when the measured first temperature exceeds the predefined temperature by a threshold value.  One of ordinary skill in the art would have been motivated to make this modification because such a technique will allow the system to protect against temperature change attacks so that various protection measures can be performed in response to such attacks.  (Trikalinou, para. 0010 and para. 0015)

As per claim 3, Handschuh in view of Trikalinou teaches claim 1.  
Handschuh also teaches wherein the event is to detect a physical attack on the integrated circuit.  ([Handschuh, para. 0033; para. 0050; para. 0069] the security component uses a temperature sensor in an event to detect that a security breach has occurred such as the breaking open of the casing or device that houses the integrated circuit [a physical attack on the integrated circuit])

As per claim 4, Handschuh in view of Trikalinou teaches claim 3.  
Handschuh also teaches an integrated circuit comprising a storage region including a secure region and a non-secure region, ([Handschuh, para. 0043; para. 0044; para. 0061; Fig. 2] the single integrated-circuit chip/single die [integrated circuit] includes memory component 102 that stores data in secure memory array 202 [a secure region] and memory array 104 [a non-secure region]) wherein in the event of a physical attack being detected, the processing region is configured to delete data from the secure region ([para. 0034; 0048] the security component/processor, upon detecting a security breach or tamper event, facilitates erasing all or a portion of the data of the secure memory component)

As per claim 5, Handschuh teaches a method for detecting a physical attack on an integrated circuit.  ([Handschuh, para, 0050; para. 0006; and para. 0061] methods for using sensors and security component to detect a physical attack on an integrated circuit is disclosed)
The method performs the steps described by the integrated circuit of claim 1, has language that is identical or substantially similar to the steps performed by the circuit of claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 7, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 8, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 9, Handschuh teaches a computer program comprising computer readable instructions, which when loaded into a computer, configures the computer to perform a method. ([Handschuh, para, 0050; para. 0077; and para. 0097-0100] a computer program run on a computer that configures the computer to utilize the methodology of detecting and reacting to a physical attack on an integrated circuit is disclosed)
The computer program performs the steps described by the integrated circuit of claim 1, has language that is identical or substantially similar to the steps performed by the circuit of claim 1, and thus is rejected with the same rational applied against claim 1.  

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh in view of Trikalinou as applied to claim 1 above and further in view of Janke (US Pub. 2004/0049662) (hereinafter “Janke”).  

As per claim 2, Handschuh in view of Trikalinou teaches claim 1.  
Handschuh in view of Trikalinou does not clearly teach a second temperature measuring region configured to measure a second temperature within the integrated circuit in response to the processing region running the one instruction, and the processing region is further configured to trigger the event 
However, Janke teaches a second temperature measuring region ([Janke, Fig. 4; para. 0032; para. 0033] a second temperature sensor is disclosed that is located at a different place than the first temperature sensor) configured to measure a second temperature within the integrated circuit ([Fig. 4; para. 0032; para. 0033] the second temperature sensor measures a reference temperature [a second temperature] within circuits that are integrated [see para. 0037]) in response to the processing region running the one instruction, ([para. 0034] the measurement and temperature difference arises on execution of an operation by the computation unit) and the processing region is further configured to trigger the event ([para. 0034] the difference signal triggers the event for restoring the circuit to thermal equilibrium [an event]) when the difference between the measured first temperature and the measured second temperature ([para. 0032] the comparator determines a difference between the output signals [measured temperatures] of the first and second temperature signals) exceeds a predefined temperature difference by a predetermined amount. ([para. 0040] the event occurs when the different exceeds particular state [thermal equilibrium – a predefined temperature – see para. 0034] exceeds a specified threshold [a predetermined amount – charge stored is thermal energy/temperature – see para. 0029]) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Handschuh in view of Trikalinou with the teachings of Janke to include a second temperature measuring region configured to measure a second temperature within the integrated circuit in response to the processing region running the one instruction, and the processing region is further configured to trigger the event when the difference between the measured first temperature and the measured second temperature exceeds a predefined temperature difference by a predetermined amount.  One of ordinary skill in the art would have been the use of two temperature sensors allows determination of a component under attack that is subject to a large number of calculations which increases temperature of localized component.  This prevents the unauthorized calculations even if the overall integrated circuit is cooled, preventing and detecting such an attack as a localized cooling effect is physically extremely difficult.  (Trikalinou, para. 0008; para. 0009 and 0035)

As per claim 6, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nevers et al. (US Pub. 2017/0147509) discloses a memory scrambling operations that is performed when the temperature sensor detects an unusually high temperature such that an external observer is seeking to make a SOC more vulnerable to external investigation.  
Leetham (US Patent No. 9,075,991) discloses a looting detection and remediation system where a temperature sensor and where a high temperature reading suggests malicious activity, and comparing the performance indicator (the temperature) to a threshold.  
Guilley et al. (US Pub. 2021/004461) discloses a plurality of sensing units located in different positions that sense temperature and then are compared in order to determine whether an attack has occurred.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/Jeremy S Duffield/Primary Examiner, Art Unit 2498